DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 07/25/2022.  Claims 1, 7 9-10, and 13-15 are amended. Claim 8 cancelled. Claims 1-7, and 9-21 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/415,690.

  Response to Arguments
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Applicant's arguments filed on 07/25/2022 regarding claims 1, and 7 have been fully considered but they are not persuasive:

The Applicant submits on pages 8-9 of remarks filed on 07/25/2022 that the cited references do not disclose or suggest at least the features of claims 1, and 7 for example: 
the trust level indicates a virtual environment hosted by the host computing environment is untrusted; the token request is generated by the virtual environment; and the virtual environment provides the token request to the authorization token manager; generating, by the token issuer, a marked authorization token that includes a trust indication indicative of the trust level of the virtual environment and is based on the token request being generated by the virtual environment.
Examiner respectfully disagree with applicant argument on pages 8-9 of remarks filed on 07/25/2022. Srinivasan  in his application discloses the trust level indicates a virtual environment hosted by the host computing environment is untrusted; the token request is generated by the virtual environment[¶4, when a client is a non-confidential client (token requester), the security of its environment cannot be guaranteed or trusted like for a confidential client (indicates the trust level of the client)], and [Abstract, A token relay system is provided that enables a client requester to acquire a properly scoped access token issued by a token issuer authority in a secure manner.  The client requestor may be a non-confidential client (e.g., a JavaScript application) (in less secure and trusted environment).  The token relay system is a trusted and confidential client of the token issuer authority.  Upon receiving an access token request from a client, the token relay system is configured to send a request to the token issuer authority (e.g., OAuth server) requesting an access token on behalf of the requestor.  The token issuer authority may then respond by issuing an access token with the appropriate scope to the token relay system.  The token relay system may then forward the access token received from the token issuer to the requesting client, who may then use the access token to access a protected resource (e.g., a REST resource)]; and[¶122, Server 412 can include one or more virtual machines running virtual operating systems], and [¶152, In instances where computer system 600 is executing one or more virtual machines, one or more processing units may be allocated to each virtual machine.], and [¶162]; and
 and the virtual environment provides the token request to the authorization token manager [¶71, At 216, token relay system 102 relays the access token received from IDCS 114 (or token issuer authority 110) in 214 all the way back to non-confidential client 104].
 	Williams discloses generating, by the token issuer, a marked authorization token that includes a trust indication indicative of the trust level of the virtual environment and is based on the token request being generated by the virtual environment [Col.10 lines 55-67-Col.11 lines 1-15, the fulfillment service 108 may register the unprovisioned device 110 based upon identifying a pre-existing association between the provisioned device 104 and the unprovisioned device 110.  For example, the customer account 230 may include information indicating that the provisioned device 104 and the unprovisioned device 110 have been purchased from a common merchant, were shipped to the same delivery address, have been paid for with a common method of payment, and so forth.  In some instances, a level of trust assigned to the security token 232 may be based upon the identification of a pre-existing association.  For instance, if the device management service 220 determines that the provisioned device 104 and unprovisioned device 110 were shipped to the same address, the device management service 220 may assign a higher level of trust to the security token 232.  In some examples, the level of the trust of the security token 232 may be used when determining whether an order request associated with security token 232 should be fulfilled without additional authentication and/or authorization steps.  In some other examples, the level of the trust of the security token 212 of the provisioned device 104 may be used to determine whether the provisioned device 104 is permitted to register the unprovisioned device 110.  In yet still some other examples, the level of the trust of the security token 212 of the provisioned device 104 may be used to determine the level of trust for the security token 232 of the unprovisioned device 110 registered by the provisioned device 104.], and [Col.14.lines 14-30, at 308, the provisioned device may send, via the communication interface, the configuration information to the unprovisioned device.  For example, once the provisioned device 104 has determined the configuration information 146, the provisioned device 104 may send the configuration information 146 to the unprovisioned device 110.  In some instances, the configuration information 116 may include a registration token 122.  Further, the provisioned device 104 may assign a level of trust to the registration token 122.  For instance, if the provisioned device 104 has authenticated the unprovisioned device 110, the provisioned device 104 may assign a higher level of trust to the registration token 122.  In some examples, the level of trust may correspond to the type of authentication employed by the provisioned device 104 with respect to the unprovisioned device 110.  For instance, the level of trust of the registration token 122 may be higher if two-factor authentication was performed], and [Col.18 lines 6-16 at 608, the fulfillment service may generate a security token that identifies the electronic device within the fulfillment environment.  For example, the device management service 220 may generate the security token 232 associated with the unprovisioned device 110 based at least in part on a secret of the fulfillment service 108.  In some examples, the device management service 220 may associate a level of trust to the security token.  Further, the level of trust may be based at least in part on information associated with the registration token 122 or security token 232].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sirnivasan with the teaching Willams in order to, once the provisioned device has determined the configuration information, the provisioned device may send the configuration information to the unprovisioned device.  In some instances, the configuration information may include a registration token.  Further, the provisioned device may assign a level of trust to the registration token.  For instance, if the provisioned device has authenticated the unprovisioned device, the provisioned device may assign a higher level of trust to the registration token [ Williams, Col.14.lines 14-30].
Examiner Note: Examiner maintains his rejection.

The Applicant submits on page 9 of remarks filed on 07/25/2022 that the cited references do not disclose or suggest the features of claim 15 for example: based on the trust level, performing a precautionary action to protect the resource, the precautionary action including at least one of: creating a backup copy of the resource; limiting a scope of access to the resource; or performing an enhanced authentication procedure for accessing the resource; and granting the application access to the resource in accordance with the precautionary action. 
Examiner respectfully disagree with applicant argument on pages 8-9 of remarks filed on 07/25/2022. Srinivasan discloses these limitation as: [ ¶16, the first request may also include information to protect against a Cross Site Request Forgery (CSRF) attack, information identifying the client's origin, and session information for a session during which the first request is generated by the client.  Prior to requesting the token from the token issuer authority on behalf of the client, processing may be performed including validating the information to protect against a CSRF attack, and verifying that the client is allowed to request a token for the scope identified in the first request], and [¶46, This information may be in the form of an anti-CSRF token.  Accordingly, a non-confidential client (e.g., JavaScript application 104 depicted in FIG. 1) has to first acquire an anti-CSRF token before the non-confidential client can request an access token using token relay system 102.  The anti-CSRF token provides an additional level of protection], and [ ¶¶ 14, 16 ,33, 55, 64, 83], and [¶66, Token relay system 102 identifies the requesting client based upon the client ID included in the request received in 206. Token relay system 102 then verifies that the client associated with that client ID is allowed to request the specified scopes as identified in the scoped information (requires token relay specific provisioning) in the request received in 206. In some embodiments, token relay system 102 is configured with information identifying clients and, for each client, the allowable scope(s) for the client. Token relay system 102 may use this preconfigured information to verify if the scope requested in the request received in 206 is appropriate or valid or allowed for that client [ ¶141, a security and identity service a virus scanning and white list service, a high availability, backup and recovery service].

Examiner Note: Examiner maintains his rejection.


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over of US Patent No.2019/0103968 issued to Sirnivasan (filed in IDS 08/28/2020) and in view of a US application 9,801,216 issued to Williams.
Regarding claim 1, Srinivasan discloses A system comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, perform operations comprising: [ see FIG.4 and corresponding text for more detail]; and
receiving, by a token issuer, a token request from an authorization token manager of a host computing environment [ Abstract, a token relay system is provided that enables a client requester to acquire a properly scoped access token issued by a token issuer authority in a secure manner… Upon receiving an access token request from a client, the token relay system is configured to send a request to the token issuer authority (e.g., OAuth server) requesting an access token on behalf of the requestor], and  [see FIG.s, ¶68, upon successfully passing all the checks/verifications/validations, token relay system 102 creates a client assertion that is communicated to token issuer authority 110 in 210], and [see FIGS.1 and 2, ¶69, at 212, token issuer authority 110 (or IDCS 114) verifies if the scopes requested in the token request received in 210 are allowed for token relay system 102]; and
the token request including includes identity information for a user of the host computing environment [see FIG.2, ¶66, Token relay system 102 identifies the requesting client based upon the client ID included in the request received in 206…], and [see FIGS.1 and 2, ¶69, at 212, token issuer authority 110 (or IDCS 114) verifies if the scopes requested in the token request received in 210 are allowed for token relay system 102]; and
wherein the trust level indicates a virtual environment hosted by the host computing environment is untrusted; the token request being generated by the virtual environment[¶4, when a client is a non-confidential client (token requester), the security of its environment cannot be guaranteed or trusted like for a confidential client (indicates the trust level of the client)], and [Abstract, A token relay system is provided that enables a client requester to acquire a properly scoped access token issued by a token issuer authority in a secure manner.  The client requestor may be a non-confidential client (e.g., a JavaScript application) (in less secure and trusted environment).  The token relay system is a trusted and confidential client of the token issuer authority.  Upon receiving an access token request from a client, the token relay system is configured to send a request to the token issuer authority (e.g., OAuth server) requesting an access token on behalf of the requestor.  The token issuer authority may then respond by issuing an access token with the appropriate scope to the token relay system.  The token relay system may then forward the access token received from the token issuer to the requesting client, who may then use the access token to access a protected resource (e.g., a REST resource)]; and[¶122, Server 412 can include one or more virtual machines running virtual operating systems], and [¶152, In instances where computer system 600 is executing one or more virtual machines, one or more processing units may be allocated to each virtual machine.], and [¶162]; and
and the virtual environment provides the token request to the authorization token manager [¶71, At 216, token relay system 102 relays the access token received from IDCS 114 (or token issuer authority 110) in 214 all the way back to non-confidential client 104].
validating the identity information [¶14, in certain embodiments, prior to transmitting the second request to the token issuer system, the token relay system may perform processing including validating the anti-CSRF information/token, and verifying that the client is allowed to request a token for the scope identified in the first request], and [¶66, see FIG.2, ¶66,  Token relay system 102 identifies the requesting client based upon the client ID included in the request received in 206…]; and
and transmitting, by the token issuer, the marked authorization token that includes the trust indication to the authorization token manager of the host computing environment [¶71, At 216, token relay system 102 relays the access token received from IDCS 114 (or token issuer authority 110) in 214 all the way back to non-confidential client 104].
Srinivasan  does not explicitly disclose, however, Williams discloses a trust level assigned to the token request by the authorization token manager; generating, by the token issuer, a marked authorization token that includes a trust indication indicative of the trust level of the environment [Col.10 lines 55-67-Col.11 lines 1-15, the fulfillment service 108 may register the unprovisioned device 110 based upon identifying a pre-existing association between the provisioned device 104 and the unprovisioned device 110.  For example, the customer account 230 may include information indicating that the provisioned device 104 and the unprovisioned device 110 have been purchased from a common merchant, were shipped to the same delivery address, have been paid for with a common method of payment, and so forth.  In some instances, a level of trust assigned to the security token 232 may be based upon the identification of a pre-existing association.  For instance, if the device management service 220 determines that the provisioned device 104 and unprovisioned device 110 were shipped to the same address, the device management service 220 may assign a higher level of trust to the security token 232.  In some examples, the level of the trust of the security token 232 may be used when determining whether an order request associated with security token 232 should be fulfilled without additional authentication and/or authorization steps.  In some other examples, the level of the trust of the security token 212 of the provisioned device 104 may be used to determine whether the provisioned device 104 is permitted to register the unprovisioned device 110.  In yet still some other examples, the level of the trust of the security token 212 of the provisioned device 104 may be used to determine the level of trust for the security token 232 of the unprovisioned device 110 registered by the provisioned device 104.], and [Col.14.lines 14-30, at 308, the provisioned device may send, via the communication interface, the configuration information to the unprovisioned device.  For example, once the provisioned device 104 has determined the configuration information 146, the provisioned device 104 may send the configuration information 146 to the unprovisioned device 110.  In some instances, the configuration information 116 may include a registration token 122.  Further, the provisioned device 104 may assign a level of trust to the registration token 122.  For instance, if the provisioned device 104 has authenticated the unprovisioned device 110, the provisioned device 104 may assign a higher level of trust to the registration token 122.  In some examples, the level of trust may correspond to the type of authentication employed by the provisioned device 104 with respect to the unprovisioned device 110.  For instance, the level of trust of the registration token 122 may be higher if two-factor authentication was performed], and [Col.18 lines 6-16 at 608, the fulfillment service may generate a security token that identifies the electronic device within the fulfillment environment.  For example, the device management service 220 may generate the security token 232 associated with the unprovisioned device 110 based at least in part on a secret of the fulfillment service 108.  In some examples, the device management service 220 may associate a level of trust to the security token.  Further, the level of trust may be based at least in part on information associated with the registration token 122 or security token 232].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sirnivasan with the teaching Willams in order to, once the provisioned device has determined the configuration information, the provisioned device may send the configuration information to the unprovisioned device.  In some instances, the configuration information may include a registration token.  Further, the provisioned device may assign a level of trust to the registration token.  For instance, if the provisioned device has authenticated the unprovisioned device, the provisioned device may assign a higher level of trust to the registration token [ Williams, Col.14.lines 14-30].
Regarding claim 2, Sirnivasan discloses wherein the trust indication comprises an indication that the application executing in the environment executing within the host computing environment is not trusted [¶4, when a client is a non-confidential client, the security of its environment cannot be guaranteed or trusted like for a confidential client], and [¶122, Server 412 can include one or more virtual machines running virtual operating systems], and [¶152, In instances where computer system 600 is executing one or more virtual machines, one or more processing units may be allocated to each virtual machine.], and [¶162].
Regarding claim 3, Sirnivasan  discloses, wherein the environment executing within the host computing environment is not trusted comprises a virtual machine [ see FIG 4, ¶117,  In certain embodiments, server 412 may also provide other services or software applications that can include non-virtual and virtual environments…], and [¶122, Server 412 can include one or more virtual machines running virtual operating systems], and [¶152, In instances where computer system 600 is executing one or more virtual machines, one or more processing units may be allocated to each virtual machine.], and [¶162].
Regarding claim 4, Sirnivasan  discloses, wherein the authorization token is configured to permit the application executing in the environment executing within the host computing environment is not trusted to access a secured resource in the host computing environment [ see Paragraphs 11,122,152, and 162, visualization, virtual machine, hypervisor], and[ ¶3, the OAuth standard defines a set of interactions (protocol flows) for clients (e.g., applications) to acquire tokens, which can then be used to securely access protected resources such as REST based web resources.  The most secure posture that an OAuth client can assume is that of a "confidential client," where the client is required to be able to securely maintain a secret (e.g., client identifying credentials such as a certificate/key pair). A confidential client can validate itself using the secret information and then get an access token to access a protected resource.].
Regarding claim 5, Sirnivasan discloses, wherein the authorization token is configured to permit the application executing in the environment executing within the host computing environment is not trusted to access a secured resource over a network [¶3, the OAuth standard defines a set of interactions (protocol flows) for clients (e.g., applications) to acquire tokens, which can then be used to securely access protected resources such as REST based web resources.  The most secure posture that an OAuth client can assume is that of a "confidential client," where the client is required to be able to securely maintain a secret (e.g., client identifying credentials such as a certificate/key pair). A confidential client can validate itself using the secret information and then get an access token to access a protected resource.], and [see FIG., items #218(Use access token and CALL REST resource endpoint) and item#220(permit access to protected resource]].
Regarding claim 6, Sirnivasan discloses, wherein the access of the secured resource by the application comprises a read-only access of the secured resource [ see table A, A Client ID Origin Scopes ABC_ReadWrite_App 
http://www.abc.com read, write ABC_Read_App http://www.abc.com read 
XYZ_ReadWrite_App http://www.xyz.com read, write], and [¶¶105-108].
Regarding claim 7, the subject matter of independent claim 7 contains the corresponding features as the method of claim 1 expressed respectively in analogous terms and additionally the features disclosed in 7: Sirnivasan discloses wherein Guest computing enciroment [¶4, when a client is a non-confidential client (token requester, inside a  guest computing environment  ), the security of its environment cannot be guaranteed or trusted like for a confidential client (indicates the trust level of the client)
Regarding claim 9, Sirnivasan discloses, wherein the trust indication comprises an indication that the application executing in the executing within the host computing environment is not trusted environment is not trusted [¶4, when a client is a non-confidential client, the security of its environment cannot be guaranteed or trusted like for a confidential client].
Regarding claim 10, Sirnivasan discloses, receiving the marked  authorization token from the application executing in the environment  executing within the host computing environment is not trusted [ see FIG.s, ¶68, upon successfully passing all the checks/verifications/validations, token relay system 102 creates a client assertion that is communicated to token issuer authority 110 in 210], and [ see FIGS.1 and 2, ¶69, at 212, token issuer authority 110 (or IDCS 114) verifies if the scopes requested in the token request received in 210 are allowed for token relay system 102]; and  [see FIG 2, ¶60, the request communicated in 206 also includes an OIDC (OpenID Connect) token added by Cloud Gate 112 as a custom HTTP header.  The OIDC token is an identity token and may be represented as a JWT (JavaScript Object Notation (JSON)) assertion about the user requestor and/or a reference to the client], and [ see FIG 4, ¶117,  In certain embodiments, server 412 may also provide other services or software applications that can include non-virtual and virtual environments…], and [¶122, Server 412 can include one or more virtual machines running virtual operating systems], and [¶152, In instances where computer system 600 is executing one or more virtual machines, one or more processing units may be allocated to each virtual machine.], and [¶162].
performing a precautionary action in the host computing environment to protect the resource in response to receiving the marked authorization token [¶141, a virus scanning and white list service, a high availability, backup and recovery service].
Regarding claim 11, Sirnivasan discloses, wherein the precautionary action includes creation of a backup of the resource in response to receiving the marked authorization token [¶141, a virus scanning and white list service, a high availability, backup and recovery service].
Regarding claim 12, Sirnivasan discloses, further comprising granting a read-only access to the resource by the host computing environment in response to receiving the marked authorization token [ see table A, A Client ID Origin Scopes ABC_ReadWrite_App http://www.abc.com read, write ABC_Read_App http://www.abc.com read XYZ_ReadWrite_App http://www.xyz.com read, write], and [¶¶105-108].
Regarding claim 13, Sirnivasan discloses, wherein the resource is stored in a server that is configured to perform a precautionary action in response to: receiving the marked authorization token [ see FIG., items #218(Use access token and CALL REST resource endpoint) and item#220(permit access to protected resource]; and
and determining the precautionary action is to be performed based on the extracted trust indication [¶141, a virus scanning and white list service, a high availability, backup and recovery service].
Sirnivasan does not explicitly disclose, However, Williams discloses extracting the trust indication from the authorization token [Col.10 lines 55-67-Col.11 lines 1-15; Col.14.lines 14-30; Col.18 lines 6-16, the device management service 220 may associate a level of trust to the security token].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sirnivasan with the teaching Willams in order to, once the provisioned device has determined the configuration information, the provisioned device may send the configuration information to the unprovisioned device.  In some instances, the configuration information may include a registration token.  Further, the provisioned device may assign a level of trust to the registration token.  For instance, if the provisioned device has authenticated the provisioned device, the provisioned device may assign a higher level of trust to the registration token [ Williams, Col.14.lines 14-30].
Regarding claim 14, Sirnivasan discloses, wherein the environment executing within the host computing environment is not trusted comprises a virtual machine [¶122, Server 412 can include one or more virtual machines running virtual operating systems], and [¶152, In instances where computer system 600 is executing one or more virtual machines, one or more processing units may be allocated to each virtual machine.], and [¶162].
Regarding claim 15, Sirnivasan discloses the subject matter of independent claim 15 contains the corresponding features as the method of claim 1 expressed respectively in analogous terms and additionally the features disclosed in 15:  Sirnivasan discloses wherein untrusted application [ see table A, A Client ID Origin Scopes ABC_ReadWrite_App 
http://www.abc.com read, write ABC_Read_App http://www.abc.com read 
XYZ_ReadWrite_App http://www.xyz.com read, write], and [ ¶2, OAuth 2.0 is an authorization framework that enables an application (“client”) to obtain limited access to a protected resource (e.g., HTTP resource, a REST (Representational State Transfer) resource) by presenting an access token for the protected resource], and [ ¶7, non-confidential clients include browser-based applications such as JavaScript applications. In certain embodiments, the token relay system is a trusted and confidential client of the token issuer authority. Upon receiving an access token request from a client, the token relay system is configured to send a request to the token issuer authority (also sometimes referred to as a token signatory authority) (e.g., OAuth server) requesting an access token on behalf of the requestor], and [¶12, An example of a non-confidential client is a JavaScript application executed by a browser], and [¶¶ 8, 105-108]; and 
based on the trust level, performing a precautionary action to protect the resource, the precautionary action including at least one of: creating a backup copy of the resource; limiting a scope of access to the resource; or performing an enhanced authentication procedure for accessing the resource; and granting the application access to the resource in accordance with the precautionary action [ ¶16, the first request may also include information to protect against a Cross Site Request Forgery (CSRF) attack, information identifying the client's origin, and session information for a session during which the first request is generated by the client.  Prior to requesting the token from the token issuer authority on behalf of the client, processing may be performed including validating the information to protect against a CSRF attack, and verifying that the client is allowed to request a token for the scope identified in the first request], and [¶46, This information may be in the form of an anti-CSRF token.  Accordingly, a non-confidential client (e.g., JavaScript application 104 depicted in FIG. 1) has to first acquire an anti-CSRF token before the non-confidential client can request an access token using token relay system 102.  The anti-CSRF token provides an additional level of protection], and [ ¶¶ 14, 16 ,33, 55, 64, 83], and [¶66, Token relay system 102 identifies the requesting client based upon the client ID included in the request received in 206. Token relay system 102 then verifies that the client associated with that client ID is allowed to request the specified scopes as identified in the scoped information (requires token relay specific provisioning) in the request received in 206. In some embodiments, token relay system 102 is configured with information identifying clients and, for each client, the allowable scope(s) for the client. Token relay system 102 may use this preconfigured information to verify if the scope requested in the request received in 206 is appropriate or valid or allowed for that client [ ¶141, a security and identity service a virus scanning and white list service, a high availability, backup and recovery service].
Regarding claim 16, Sirnivasan discloses, wherein the trust indication comprises an indication that the application executing in the computing environment is not trusted [¶4, when a client is a non-confidential client, the security of its environment cannot be guaranteed or trusted like for a confidential client].
Regarding claim 17, Sirnivasan discloses, wherein the computing environment comprises a virtual machine hosted in another computing environment [¶122, Server 412 can include one or more virtual machines running virtual operating systems], and [¶152, In instances where computer system 600 is executing one or more virtual machines, one or more processing units may be allocated to each virtual machine.], and [¶162].
Regarding claim 18, Sirnivasan discloses, wherein the precautionary action performed by the resource protector includes: creation of a backup of the resource in response to receiving the marked authorization token [¶141, a virus scanning and white list service, a high availability, backup and recovery service].
Regarding claim 19, Sirnivasan discloses, wherein the resource access provider is configured to grant a limited access to the resource by the application executing in the computing environment in response to receiving the marked authorization token [see table A, A Client ID Origin Scopes ABC_ReadWrite_App http://www.abc.com read, write ABC_Read_App http://www.abc.com read XYZ_ReadWrite_App http://www.xyz.com read, write], and [¶¶105-108].
Regarding claim 20, Sirnivasan discloses, wherein the resource protector is configured to perform an enhanced identity authentication in response to receiving the marked authorization token [¶2, REST resources by policy only accept an OAuth token in an OAuth based identity environment], and [¶¶9, 30, 40, 141]; and
wherein the resource access provider is configured to grant the access to the resource in response to performing the enhanced identity authentication [see FIG.2 and correspondent text for detail, access token request (202), Use access token and CALL REST request endpoint (218), permit access to protected resources (220), access resource using token (222)], and [¶72, Since the user has already been authenticated, at 220, Cloud Gate 114 then permits access to protected resource 108].
Regarding claim 21, Sirnivasan disclose wherein the marked authorization token is generated based at least on an indication that a token request was initiated in the computing environment, wherein the computing environment is executing within and less trusted than a host computing environment[¶4, when a client is a non-confidential client( token requester), the security of its environment cannot be guaranteed or trusted like for a confidential client( equated to less trusted environment) ], and [Abstract, A token relay system is provided that enables a client requester to acquire a properly scoped access token issued by a token issuer authority in a secure manner.  The client requestor may be a non-confidential client (e.g., a JavaScript application) (in less secure and trusted environment).  The token relay system is a trusted and confidential client of the token issuer authority.  Upon receiving an access token request from a client, the token relay system is configured to send a request to the token issuer authority (e.g., OAuth server) requesting an access token on behalf of the requestor.  The token issuer authority may then respond by issuing an access token with the appropriate scope to the token relay system.  The token relay system may then forward the access token received from the token issuer to the requesting client, who may then use the access token to access a protected resource (e.g., a REST resource)]; and[¶122, Server 412 can include one or more virtual machines running virtual operating systems], and [¶152, In instances where computer system 600 is executing one or more virtual machines, one or more processing units may be allocated to each virtual machine.], and [¶162].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fulton (US2012/0254972) [ TRUST SYSTEM].
Burbridge (US2012/0300937) [ ACCESS CONTROL].
Abraham (US2013/0024929) [ TRUST LEVEL ACTIVATION].
Ferguson (US2015/0319160) [Secure Management of Operations on Protected Virtual Machines, the number of virtual trust levels can vary, and can vary for different virtual machines].
Hepkin (US2015/0082305) [ VIRTUAL SECURE MODE FOR VIRTUAL MACHINES, A virtual machine manager (e.g., hypervisor) implements a virtual secure mode that makes multiple different virtual trust levels available to virtual processors of a virtual machine…].
Liao (US2016/0164680) [¶48, trust level of the token].
Agrawal (US2018/0145969) [see FIG.6, ¶¶8, 59, 67, authorization token, trust level].
Palanisamy (US2015/0312038) [ ¶¶99, 102, Authorization request with token, assurance level].
Radhakrishnan (US2013/0047195) [Making token-based access decisions, ¶40].    
 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20                                                                                                             
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496